Name: Commission Regulation (EC) No 1441/98 of 3 July 1998 amending Regulation (EC) No 1234/98 concerning the stopping of fishing for blue whiting by vessels flying the flag of a Member State except Spain and Portugal
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities 7. 7. 98L 191/40 COMMISSION REGULATION (EC) No 1441/98 of 3 July 1998 amending Regulation (EC) No 1234/98 concerning the stopping of fishing for blue whiting by vessels flying the flag of a Member State except Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2635/97 (2), and in particular Article 21(3) thereof, Whereas Commission Regulation (EC) No 1234/98 (3) stops fishing for blue whiting by vessels flying the flag of a Member State except Spain and Portugal; Whereas on 27 March 1998 Spain transferred to Germany 3 000 tonnes of blue whiting in the waters of ICES divi- sions V b (EC zone), VI and VII; whereas fishing for blue whiting in the waters of ICES divisions V b (EC zone), VI and VII by vessels flying the flag of Germany or regis- tered in Germany must therefore be authorised; Whereas the present state of uptake of the blue whiting quota allocated to Spain in the waters of ICES divisions V b (EC zone), VI and VII means that the quota transfer in question may be made; Whereas Regulation (EC) No 1234/98 should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1234/98 is hereby amended as follows: 1. in the title, after Portugal', and Germany' is added; 2. in the second paragraph of Article 1, after Portugal', and Germany' is inserted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 17 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1998. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20. 10. 1993, p. 1. (2) OJ L 356, 31. 12. 1997, p. 14. (3) OJ L 170, 16. 6. 1998, p. 3.